Citation Nr: 0123674	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-22 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for hepatitis, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PSTD). 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for polyps or 
leukoplakia of the vocal cords, to include as a result of 
exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The veteran also completed an appeal of the denial of 
entitlement to payment of, or reimbursement for, the cost of 
unauthorized private medical services furnished to the 
veteran from January 30, 1993 to February 2, 1993 at Grove 
General Hospital.  However, this benefit was granted by the 
VA Medical Center in Muskogee, Oklahoma in a letter to the 
veteran dated January 15, 1998.  Therefore, the only issues 
remaining for appellate review by the Board are those listed 
on the front page of this decision.

The issues of entitlement to service connection for PTSD and 
bilateral hearing loss, and entitlement to an increased 
evaluation for hepatitis will be addressed in the remand 
action following the decision. 

In April 2001, the veteran canceled a hearing before a Member 
of the Board in Washington, D.C.  Therefore, the veteran's 
hearing request is deemed withdrawn in accordance with 
38 C.F.R. § 20.702(e) (2000).






FINDINGS OF FACT


1.  The veteran did not have active military service in the 
Republic of Vietnam during the Vietnam era.

2.  There is no evidence that the veteran was exposed to 
Agent Orange, or any other herbicide, during active military 
service.

3.  There is no evidence of any diagnosis of polyps or 
leukoplakia of the vocal cords during service or within the 
first year of service discharge, and no competent medical 
evidence that relates any polyps or leukoplakia of the vocal 
cords to either active service, or to exposure to Agent 
Orange.


CONCLUSION OF LAW

Polyps or leukoplakia of the vocal cords was not incurred in, 
or aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service. 38 U.S.C.A. §§ 1110, 1116, 5103A 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claims, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This liberalizing law is applicable to 
these claims. See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO 
provided the veteran with VA examinations of his claimed 
disabilities.  The veteran has not identified and the Board 
is not aware of any additional evidence or information which 
could be obtained to substantiate his claims.  In sum, the 
facts relevant to these claims have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding the claim 
of entitlement to service connection for polyps or 
leukoplakia of the vocal cords, to include as a result of 
exposure to Agent Orange, without first affording the RO an 
opportunity to consider the claims in light of the VCAA.

A.  Factual Background

The veteran's service medical records are negative for any 
evidence of polyps or leukoplakia of the vocal cords.  An 
August 1968 examination for separation reflects that a 
clinical evaluation of the throat and mouth revealed that the 
veteran's tonsils had been enucleated.  

The first post-service evidence of vocal cord leukoplakia was 
when the veteran was hospitalized at a VA facility in 
November 1993.  During hospitalization, the veteran underwent 
a microlaryngoscopy with biopsy.  A diagnosis of true vocal 
cord leukoplakia was recorded.  A review of the 
hospitalization report reflects that the veteran reported 
having smoked a half a pack of cigarettes a day for the 
previous thirty eight years.  A September 1994 VA 
hospitalization report reflects that the veteran reported 
having a two month history of hoarseness and that he smoked a 
pipe regularly.  A clinical examination revealed bilateral 
anterior true vocal cord lesions with mobile true vocal 
cords.  The veteran underwent a direct laryngoscopy with 
biopsy.  At discharge, diagnoses of laryngeal lesion and 
squamous cell carcinoma antigen to be ruled out were entered 
by the examining physician.  The veteran returned to the VA 
hospital in July 1995.  A review of that hospitalization 
report reflects that the veteran has a history of leukoplakia 
and had undergone three biopsies of his "true cords," which 
were negative for squamous cell carcinoma and were positive 
for leukoplakia with dysplasia.  It was noted that a recent 
examination of the vocal cords had revealed marked 
leukoplakia.  A discharge diagnosis of leukoplakia of true 
vocal cords was entered.

A January 1996 VA alimentary appendage examination report 
reflects that the examiner did not review the claims files 
prior to the examination.  The veteran reported that he had 
served in Cambodia on two occasions in 1966 and on one 
occasion in 1967, that he remembered planes flying over and 
spraying some type of substance but that he did not handle or 
spray Agent Orange himself and did not remember being 
directly sprayed.  The veteran related that he had undergone 
several surgeries by VA in order to remove "pre-cancerous" 
polyps from his vocal cords.  The veteran related that he was 
a journeyman and machinist by trade and that he had worked in 
that field for eight years.  The veteran also reported having 
worked in sales for ten years and for the railroad for two 
years.  The veteran indicated that he had not worked since 
1989.  The examiner related that the veteran smoked a pipe.  
A diagnosis of polyps of the vocal cords, status-post 
surgical removal was recorded.  The examiner indicated that 
the records from the VA Medical Center in Kansas City, 
Missouri should be reviewed in order to determine if a 
malignancy had been diagnosed or whether the lesions were in 
fact "pre-cancerous."  The examiner recounted that if a 
malignancy of the vocal cord, larynx or throat could be 
established in the veteran and if he served in areas where 
exposure to Agent Orange was a possibility, then it was the 
examiner's opinion that VA could not determine that Agent 
Orange exposure did not play a role in inciting the 
malignancy.  The examiner also indicated that the veteran' s 
history of smoking could also be a causative factor of any 
malignancy of the respiratory tract.  

VA and private medical reports, dating from 1997 to 2000, 
primarily reflect treatment for unrelated disabilities.  
However, a hospital report, submitted by the Baptist Regional 
Health Center in Miami, Oklahoma, dated in November 1998, 
reflects that the veteran smoked and had smoked approximately 
four packs a day for the previous thirty years, and that he 
was trying to cut back.  It was noted that the veteran had 
undergone removal of laryngeal polyps approximately two weeks 
previously.  A discharge diagnosis of history of polyps was 
recorded.  A VA progress note, dated in March 1998, reflects 
that the veteran underwent a diagnostic laryngoscopy with 
biopsy of true vocal cords two weeks previously, which 
revealed squamous mucosa and submucosa, designated from the 
left anterior true vocal cord (biopsy) with marked 
hyperkeratosis and focal mild to moderate squamous dysplasia.  
A September 1998 VA clinical record reflects a diagnosis of 
vocal cord dysplasia.  It was also noted that the veteran was 
to be followed by VA ear, nose and throat clinic and that he 
was scheduled for a biopsy during the following month.  In 
January 1999, it was noted that the veteran was still 
smoking.  In March 1999, the veteran underwent a 
microlaryngoscopy with laser of the vocal cord.  

A March 2000 VA fee basis examination report reflects that 
the veteran denied smoking at the time of the examination.  

B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2000).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (2000).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 C.F.R. § 
3.307(a)(6)(iii) (2000).  VA regulations define that "service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam." 38 C.F.R. § 3.307 (a)(6)(iii) (2000).

The evidence of record does not reveal that the veteran ever 
served in Vietnam.  The veteran's service personnel records 
and DD 214 reveal that the veteran received the National 
Defense Service Medal as his only decoration.  While service 
personnel records reflect that the veteran did have foreign 
service in Germany, there is no indication that the veteran 
served in Vietnam.  The Board has found that that the veteran 
did not serve in Vietnam, as such he is not entitled to the 
presumptions afforded under 38 C.F.R. §§ 3.307 (a)(6), 
3.309(e) (2000).  The veteran is not presumed to have been 
exposed to Agent Orange during service

The Board has reviewed all of the evidence of record.  The 
evidence is unequivocal and clearly indicates that the 
veteran did not serve in Vietnam.  As such, the veteran is 
not presumed to have been exposed to a herbicide agent, Agent 
Orange, during his military service. 38 C.F.R. § 3.307 
(a)(6)(iii) (2000).  The veteran has presented no evidence to 
indicate that he served in Vietnam or was exposed to Agent 
Orange during service.  The RO has received copies of his 
service personnel records.  These records show that the 
veteran did not serve in Vietnam during his military service. 
As such, the preponderance of the evidence is against the 
claim for service connection on the basis of exposure to 
Agent Orange.

Moreover, polyps or leukoplakia of the vocal cords do not 
warrant presumptive service connection on the basis of 
exposure to Agent Orange during service.  38 C.F.R. §§ 3.307 
(a)(6), 3.309(e) (2000).  Notwithstanding the foregoing, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The court has specifically held that 
the provisions of Comb are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

In the present case, the veteran's service medical records 
are negative for any evidence of polyps or leukoplakia of the 
vocal cords and Agent Orange exposure. As previously 
indicated, however, the veteran could also prevail on his 
claim were he to submit competent evidence which directly 
traces causation of his claimed disability to Agent Orange or 
other herbicide exposure in service.  As noted above, the 
veteran's service medical records do not reflect treatment 
for polyps or leukoplakia of the vocal cords during active 
service.  In addition, the first post-service evidence of 
polyps or leukoplakia of the vocal cords was not until the 
early 1990's, which was decades after service discharge.  
Finally, the Board is also cognizant that no medical opinion 
is of record that links the currently diagnosed polyps and 
leukoplakia of the vocal cords to service, to include 
exposure to herbicide agents in Vietnam.

The Board does not doubt the veteran's sincere belief that a 
causal relationship exists, but there must be medical 
evidence of causation.  The veteran's statements and 
testimony as a layperson are not competent to show a nexus to 
service.  See Grottveit v. Brown. 5 Vet. App. 91, 92-93 
(1993).  There is no evidence that he has the requisite 
medical expertise to enter a medical judgment as to the 
etiology of his current polyps or leukoplakia of the vocal 
cords.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). Therefore, the claim for service connection for 
polyps or leukoplakia of the vocal cords, to include as due 
to exposure to Agent Orange must be denied.

The Board thus finds that the preponderance of the evidence 
weighs against the veteran's contention that he suffers from 
polyps or leukoplakia of the vocal cords, either directly or 
on a presumptive basis due to exposure to Agent Orange.


ORDER

Entitlement to service connection for polyps or leukoplakia 
of the vocal cords, to include as due to exposure to Agent 
Orange, is denied


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  

1.  Service Connection for PTSD

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, service personnel 
records, to include the veteran's DD 214, reveal that the 
veteran served on active duty from June 1966 to November 
1968.  He was assigned to the 7030 CAMRON and the 26th 
Tactical Recon Wing, both located at Ramstein Air Base, 
Germany, from September 1966 to July 1967.  The veteran was 
awarded the National Defense Service Medal, and that his 
military occupational specialty was that of a motor vehicle 
operator.  When examined by VA in January 1996, the veteran 
indicated that he went to Cambodia on two occasions in 1966 
and one time in 1967, and that on each visit, he was there 
for two days and received body bags which he brought back to 
Frankfurt, Germany to be processed and sent home.  The 
veteran also related that he was required to watch Vietnam 
films.  He reported that he had several friends, one of whom 
was named Bob Steele, who was killed in Vietnam.  The veteran 
also related that he was discharged under honorable 
conditions because he was attacked during service by a "gay 
man."  

According to the regulations, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence of an in-service 
stressor(s), and a link established by medical evidence 
between the in-service stressor(s) and the current PTSD. 38 
C.F.R. § 3.304(f) (2000). The Board notes that while the 
veteran has been diagnosed with PTSD ( see VA clinical 
records, dated in 1998-1999), critical elements of this 
diagnosis, most fundamentally those concerning the existence 
of a stressor or stressors, appear to be based wholly upon 
statements of history provided to the examiners by the 
veteran.  However, documentation corroborating such events is 
not of record and it does not appear that the RO has fully 
attempted to verify these stressors.  

In addition, the veteran has indicated that he has sought 
treatment from a Dr. Smith in Kansas City, Missouri, for 
PTSD.  In this regard, VA also has a duty to assist the 
veteran in the development of facts pertaining to his claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records should be obtained.

2.  Service Connection for Bilateral Hearing Loss

The record shows that the veteran served as a vehicle 
operator in the United States Air Force.  The service medical 
records are negative for evidence of hearing loss.  

The first post-service evidence of hearing loss for VA 
compensation purposes was in 1991.  In May 1991, the veteran 
was afforded a VA audiological examination.  At that time, he 
related that his hearing in the right ear was down, that he 
had been told that he had an eardrum perforation on that 
side, that it was difficult to pop his ears, that he had 
periodic ringing in his ears, and that he would lose his 
balance when he changed positions.  The examiner related that 
the veteran had normal hearing within the left ear and very 
mild hearing loss in the right year.  An August 1991 VA 
audiometric examination is also of record.  The examiner in 
August 1991 concluded that the veteran's hearing was within 
normal limits for his left ear and that he had mild high 
sensorineural hearing loss with reduced discrimination in the 
right ear.  There is no dispute that the veteran has been 
diagnosed with current hearing loss of the right ear as 
defined by VA regulations, as his speech recognition scores 
were less than 94 percent and the auditory thresholds were at 
least 40 or greater in one of the frequencies.  38 C.F.R. § 
3.385.  However, neither the May 1991 examiner nor the August 
1991 examiner expressed an opinion as to whether or not the 
veteran's current hearing loss is the result of active 
service.  The Board notes that under certain circumstances, 
there is a duty to obtain such an opinion.  66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  Therefore, the Board finds that an 
additional VA examination to obtain an opinion as to whether 
or not there is a relationship between the veteran's current 
hearing loss and active service would be useful in reaching a 
decision in this case.  

3.  Increased Evaluation for Hepatitis

Finally, the Board notes that the rating criteria for rating 
disabilities of the liver were revised, effective July 2, 
2001, during the pendency of the veteran's appeal. See 66 
Fed.Reg. 29486-29489 (2001) (to be codified at 38 C.F.R. § 
4.114).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant applies, absent contrary intent.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In view of 
the intended effect of this action to ensure that the rating 
schedule uses current medical terminology, unambiguous 
criteria, and that it reflects medical advances which have 
occurred since the last review, and in an effort to extend to 
the veteran every equitable consideration, the Board believes 
that the veteran's claim should be evaluated pursuant to the 
revised regulations, and that the veteran be afforded an 
additional VA examination.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he provide specific 
stressors with respect to his claim for 
service connection for PTSD.  

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150 and requested to 
provide confirmation of the veteran's 
unit and any information available which 
might corroborate the veteran's alleged 
stressors, to include but not limited to 
the death of Bob Steele.  If the USASCRUR 
requires more specific information to 
verify any of the veteran's claimed 
stressors, the veteran should be afforded 
another opportunity to provide the 
required information. If the veteran 
responds to the request for additional 
information, the RO should again request 
verification of the claimed stressors 
from the USASCRUR or other sources of 
information.  The RO should provide the 
USACRUR or other source of information 
with copies of the veteran's service 
personnel records, the DD Form 214, a 
copy of this remand, and any additional 
information provided by the veteran 
regarding his claimed stressors.

3.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess records pertinent to his claims 
for service connection for PTSD and 
bilateral hearing loss, and an increase 
evaluation for hepatitis.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
records identified by the veteran.  If 
the RO is unable to obtain such records, 
the RO should provide a written statement 
of its efforts to do so.

4.  After obtaining any necessary 
releases, the RO should contact Dr. Smith 
in Kansas City, Missouri and request 
complete copies of medical records of the 
veteran's treatment.  If the RO is unable 
to obtain such records, the RO should 
provide a written statement of its 
efforts to do so.

5.  If credible supporting evidence is 
obtained for any claimed stressor, or 
there is evidence that the veteran 
participated in combat, the veteran 
should be scheduled for an appropriate 
examination to clarify the nature and 
etiology of his PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report.  If 
PTSD is found, the examiner should report 
the stressors that support the diagnosis.

6.  Following the completion of the 
above, the veteran should be scheduled 
for a VA examination for diseases of the 
liver in order to determine the extent of 
impairment of any currently present 
hepatitis.  The examiner must review the 
claims files, including any newly 
associated records prior to conducting 
the examination.  The examiner is asked 
to conduct all necessary tests and 
studies, and to address the question of 
whether the veteran has liver damage, and 
if so, to what degree.  The physician 
should specifically indicated the 
presence and duration of any fatigue, 
malaise, anorexia, weight loss, malaise, 
right upper quadrant pain, vomiting, 
nausea and arthralgia.  A complete 
rationale for all opinions must be 
provided.  The examination report must be 
typed. 

7.  After any records concerning 
treatment for bilateral hearing loss 
identified by the veteran have been 
obtained, he should be scheduled for an 
additional VA examination of his hearing 
loss.  All indicated tests and studies 
should be conducted.  The claims file 
must be made available for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the medical records contained in the 
claims file, the examiner should attempt 
to express the following opinion(s): 1) 
Does the veteran currently have a hearing 
loss of one or both ears?  2) If the 
veteran is found to have a current 
hearing loss of one or both ears, is it 
at least as likely as not that this 
hearing loss has developed as a result of 
active service?  If so, what injury or 
event resulted in this hearing loss?  A 
complete rationale for all opinions must 
be provided.  The examination report must 
be typed. 

8.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and in the 
regulations issued to implement the Act 
(to be codified as amended at 38 C.F.R. § 
3.159) are fully complied with and 
satisfied.  

9.  After completion of the requested 
development, the RO should review the 
veteran's claims for service connection 
for PTSD and increased evaluation for 
hepatitis on the basis of all the 
evidence of record.  In readjudicating 
the issue of entitlement to an increased 
evaluation for hepatitis, the RO must 
consider the new schedular criteria for 
liver disorders and the Court's holdings 
in Bernard v. Brown, 4 Vet. App. 384 
(1993) and Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  They must also 
review the old criteria.  The RO must 
explain to the veteran which criteria 
were used in rating the service-connected 
hepatitis and why the selected criteria 
are more favorable to the veteran.

10.  If any benefits sought on appeal 
remain denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal to 
include the provisions of 38 C.F.R. § 
3.655 which should be adhered to in the 
event that the veteran fails to appear 
for a scheduled examination without good 
cause.  If the veteran fails to appear 
for a scheduled examination, the RO 
should include verification in the claims 
folder as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

 



